UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 27, 2012 MEDIA GENERAL, INC. (Exact name of registrant as specified in its charter) Commonwealth of Virginia 1-6383 54-0850433 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 333 E. Franklin St., Richmond, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (804) 649-6000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. In conjunction with a corporate market structure change following the sale of most of its newspaper assets, the Board of Directors elected James R. Conschafter and John R. Cottingham Vice Presidents of the Company. Additionally, John A. Schauss, the Company’s Vice President, Market Operations, announced his retirement effective June 27, 2012. A copy of the release announcing these changes is furnished as Exhibit 99.1. The Company has also entered into a Separation and Release Agreement with Mr. Schauss, in which it has agreed to pay to Mr. Schauss severance in the amount of $1,325,000. Item 9.01Financial Statements and Exhibits. d) Exhibits Press Release issued by MEDIA GENERAL, INC., July 2, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDIA GENERAL, INC. (Registrant) Date July 2, 2012 By: /s/James F. Woodward James F. Woodward Vice President - Finance and Chief Financial Officer
